Citation Nr: 9917378	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran was a member of the Army National Guard of 
Florida from July 1966 to May 1972, with a period of active 
duty for training from March 1967 to July 1967.


This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a postoperative lumbar back injury.

This claim was previously before the Board and was the 
subject of a July 30, 1996, Board decision.  However, that 
Board decision was vacated by memorandum decision of the 
United States Court of Appeals for Veterans Claim.  [redacted].  
That decision found that 
in light of the evidence of record that the veteran's service 
most likely contributed to his back condition, a 
contemporaneous examination of the veteran was in order.  
Therefore, the claim was remanded to the Board.  The Board 
remanded the claim by means of a November 1998 decision in 
order to obtain a contemporaneous examination of the veteran.  
That development has been completed and this claim is again 
before the Board.


FINDING OF FACT

It is as likely as not that the etiology of the veteran's low 
back problem began when he was in the National Guard.


CONCLUSION OF LAW

A low back disability was incurred in inactive duty training.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a low back disability was incurred 
in inactive duty training.  After a review of the record, the 
Board finds that the veteran's contentions are supported by 
the evidence, and his claim is granted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  For inactive duty service, service 
connection may be established for an injury incurred in 
inactive duty service.

A service medical report dated August 16, 1967, indicates 
that the veteran had tenderness at the lumbosacral junction.  
Lumbar curve was normal.  There was pain in a sciatic 
distribution.  The examiner diagnosed back pain, in the line 
of duty.

A service medical report dated August 17, 1967, indicates 
that the veteran's back pain was better and he was returned 
to light duty.  The examiner diagnosed back pain, in the line 
of duty.

A January 1993 private physician's letter noted that the 
veteran had suffered from some significant lumbar back 
disease in the past, which had required surgery.  The 
physician provided an opinion that "the time he spent in the 
National Guard from 1966 to 1972 most likely attributed to 
that back condition and his ongoing back problems due to his 
caring of heavy rounds on his shoulders across uneven 
ground."

A February 1999 VA spine examination notes that the veteran's 
history revealed that he worked in the artillery, carrying 
100 pound rounds, despite that he was only 5'5" and 130 
pounds, resulting in a strained back.  The medical history 
revealed constant problems with his low back since that time, 
and the examiner states that it was the reason for his 
medical discharge from the National Guard in 1972 as he was 
found unfit for duty.  The examiner notes that in 1972, the 
veteran suffered a back injury which required hospitalization 
for two to three weeks.  He continued to have right leg pain, 
and a myelogram was done.  He was found to have a herniated 
disc and had his first surgery in about 1974.  Approximately 
one year after that surgery, had had to drop out of school 
when his back went out again.  He had another myelogram and 
another surgery.  He went back to rehab and took a year as 
radiology technician.  He again had to drop out, but was 
finally able to finish and had been an X-ray technician for 
19 years or so.  His back continued to bother him and in 
January 1984, he had a third surgery for what was felt to be 
spinal stenosis and adhesions and apparently another disc.  
He continued to have sciatic pain down the right lower 
extremity.  He had periods of numbness and tingling.  His 
pain was constant in his low back.  The examiner diagnosed 
lower lumbar and lumbosacral chronic disc disease, status 
post laminectomies.  The examiner provided an opinion that 
"it is certainly felt at this time, with the veteran's 
history of being medically discharged unfit for duty because 
of his back, that it is as likely as not that the veteran's 
etiology of his low back problem began when he was in the 
National Guard."

Therefore, the Board finds that it is at least as likely as 
not that the veteran's low back disability had its 
etiological origin in his National Guard inactive duty 
training service.  The Board has attached particular 
significance to the February 1999 VA examination which found 
it as likely as not that the veteran's low back problem began 
during his National Guard duty.  The Board recognizes that 
the February 1999 VA examiner's opinion appears to be, at 
least in part, based on subjective history provided by the 
veteran, however, in the absence of contrary evidence, the 
Board finds that the evidence is, at least, in equipoise as 
to whether the veteran's low back disability was incurred in 
inactive duty training.

Accordingly, resolving all benefit of the doubt in the favor 
of the veteran, the Board finds that a low back disability 
was incurred in inactive duty training, and service 
connection therefor is granted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).




ORDER

Entitlement to service connection for a low back disability 
is granted.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

